DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the papers filed February 16, 2021.  
Claims 29-46 are currently pending.  These claims are newly presented. 
In the Restriction Requirement that was mailed September 15, 2020, the Applicants were told to elect a single gene or a single combination of genes from claim 28.  In the reply filed on February 16, 2021, the Applicants argued that claim 28 has been cancelled and therefore the requirement is moot.  In view of the newly presented claims further restriction is required and is set forth herein. 

	

Election of Species
2a.	This application contains claims directed to the following patentably distinct species: one or more genes selected from the group consisting of slc7a11, CLDN10, TKT, and NKX3-1. 
The species are independent or distinct because each gene consists of a unique nucleotide sequence.  Further each gene encodes for a protein having a distinct amino acid sequence and a distinct biological activity. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (i.e. a single gene or a single combination of two or more genes), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 


2b.	This application contains claims directed to the following patentably distinct species: the genes set forth in claim 31.
The species are independent or distinct because each gene consists of a unique nucleotide sequence.  Further each gene encodes for a protein having a distinct amino acid sequence and a distinct biological activity. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (i.e. a single gene or a single combination of two or more genes), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. These genes will be examined along with the gene(s) elected in 2a above. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search and the prior art applicable to one species would not likely be applicable to other species.

2c.	This application contains claims directed to the following patentably distinct species: the lung diseases set forth in claims 34, 35, 37, 41.
The species are independent or distinct because the claimed lung diseases/disorders have distinct etiologies, symptoms and outcomes. Further the claimed lung diseases/disorders are 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (i.e. a single lung disease for examination), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. This election should be commensurate in scope with the elections made in 2a and 2b above. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search and the prior art applicable to one species would not likely be applicable to other species.


3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA HANEY/            Primary Examiner, Art Unit 1634